DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: claim 91 contains the terminology “taps only a portion” but does not have antecedent basis in the specification; claims 97 and 98 contain the terminology “so as to not have an in-line configuration; claim 98 contains the terminology “first height location,” “second height location” and “third height location.”  All of these limitations are supported by the drawings.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 97 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green  (US 3241512 A) in view of Sadler (US 5807473 A), both as submitted on Applicant's Information Disclosure Statement on 11 March 2019, and in further view of Nakayama (US 20200017379 A1).
In regards to claim(s) 97, Green discloses a biocide generating system for inhibiting bio-fouling within a water system of a watercraft (col. 1, lines 9-20), the water system being configured to draw water from a body of water on which the watercraft is supported (Fig. 3; intake 32; col. 4, lines 9-17), the biocide generating system comprising: an electrode arrangement adapted to be incorporated as part of an electrolytic cell through which the water of the water system flows (col. 3, lines 1-12, anode 21, cathode 22 in the ion generator tank 23 in Fig. 3); and a control system that interfaces with the electrode arrangement, the control system including an electrical power circuit for establishing a flow of electrical 
Green does not explicitly disclose wherein the cell includes a canister lid and a canister main body to which the canister lid attaches, wherein the canister main body defines a water inlet and a water outlet, wherein the canister main body defines an interior volume in fluid communication with the water inlet and the water outlet which are at different heights, wherein the electrode arrangement is carried with the canister lid and includes interleaved electrode plates coupled to the canister lid, wherein the electrode plates extend into the interior volume of the canister main body when the canister lid is mounted on the canister main body, and wherein the canister lid has terminal posts extending partially through and coupled to the electrode plates.
Sadler pertains to electrolytic treatment of water (abstract) and is therefore in the same field of endeavor as Green.  Sadler discloses a canister lid (top flange of Fig. 3) with a canister body attached/mounted (20; Fig. 3; col. 3, line 55 to col. 4, line 6).  Sadler discloses the electrode arrangement is carried by the lid and includes interleaved electrodes (Figs. 2-3; col. 3, lines 55-61), the electrodes extended into the interior of the canister body.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Green with Sadler’s arrangement because such a configuration is taught in the art.  Such a modification would provide predictable results since both Green and Sadler pertain to flow through electrolytic cells for water treatment.  See MPEP 2141 III (A).
However, Sadler does not explicitly disclose wherein the canister lid has terminal posts extending partially through and coupled to the electrode plates.
Nakayama pertains to electrolytic water treatment (abstract) and is therefore in the same field of endeavor as Green and Sadler.  Nakayama discloses a container lid (20; Figs. 1-2) that attaches by screws 100 to a container body 10 (Figs. 1-2) wherein terminal posts (150A-B, Figs. 1-2) extend through the container lid and connect to current collectors (50A-B; Figs. 1-2) and wherein the inlet port (70; Figs. 80; Figs. 1-2) are at different heights.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apparatus of Green in view of Sadler with Nakayama’s lid and body construction as such is a conventional cell construction and such a modification would provide predictable results.  See MPEP 2141 III (A).  Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apparatus of Green in view of Sadler with Nakayama’s different height inlet and outlet because Nakayama teaches these positions work for an electrolytic cell as well do other inlet and outlet positions (Nakayama, para 50).  See MPEP 2141 III (A).
Allowable Subject Matter
Claims 1-7, 9, 11, 13, 86-96 and 98 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  In regards to claim(s) 1, prior art does not explicitly disclose, teach or suggest a biocide generating system for inhibiting bio-fouling within a water system of a watercraft, comprising an electrode arrangement adapted to be incorporated as part of an electrolytic cell through which the water of the water system flows wherein a control system including a switching arrangement operable in a first switch configuration in which the first electrode is an anode and the second electrode is a cathode, the switching arrangement also being operable in a second switch configuration in which the first electrode is a cathode and the second electrode is an anode, and the switching arrangement being operable in a third switch configuration in which electrical power is terminated to the first and second electrodes and the first and second electrodes are electrically connected to one another by a circuit path that by-passes the water in the electrolytic cell and provides a short circuit between the first and second electrodes.  Neither Green nor Kim discloses the control system is configured to have a third switch configuration in which the electrodes are short-circuited as stated in Applicant’s remarks, pp. 10-12, submitted 23 December 2020.  Alencherry (WO 2014016038 A1) discloses a step of short-circuiting electrodes however Alencherry’s method is for capacitive deionization (CDI; abstract).  However, one of ordinary skill in the art would not modify a biocide producing system of Green with Alencherry’s CDI’s method because CDI is a different field of endeavor and has a different mode of operation than electrolytically producing a biocide.  In regards to claim(s) 98, prior art does not explicitly disclose, teach or suggest a biocide generating system for inhibiting bio-fouling within a water system of a watercraft, comprising an electrode arrangement adapted to be incorporated as part of an electrolytic cell through which the water of the water system flows wherein a control system including a switching arrangement operable in a first switch configuration in which the first electrode is an anode and the second electrode is a cathode, the switching arrangement also being operable in a second switch configuration in which the first electrode is a cathode and the second electrode is an anode, wherein the wherein the electrolytic cell includes a housing having a water inlet and a water outlet which are offset from one another along a height of the housing so as to not have an in-line configuration, wherein the housing defines a flow passage that extends between the water inlet and the water outlet on first and second sides, wherein the electrode arrangement is positioned within the flow passage of the housing as interleaved electrode plates, wherein a flow diverter is provided within the flow passage, wherein the flow diverter is a comb-like baffle having comb teeth that extend into interstitial spaces between the electrode plates, wherein the flow diverter is located at the second side of the housing at a third height location between the first and second height locations, and wherein the interstitial spaces face toward the opposite first and second sides of the housing.  None of the prior art discloses a comb-like flow diverter is at a third height between an inlet height and an outlet height as stated in Applicant’s remarks, p. 19, submitted 23 December 2020.  
Response to Arguments
Applicant's arguments filed 23 December 2020 have been fully considered.  In regards to claim 97, please see the rejection grounds above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A SMITH whose telephone number is (571)272-8760.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS A SMITH/Primary Examiner, Art Unit 1794